Citation Nr: 0701091	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The veteran has perfected a timely appeal of 
this decision.

The Board observes that the RO denied the veteran's original 
claim for service connection for PTSD in an October 1997 
rating decision.  Although the RO sent the veteran written 
notice of this denial in November 1997, the veteran did not 
initiate an appeal.  38 U.S.C.A. § 7105 (West 2002).  Thus, 
the Board does not have jurisdiction to consider a prior 
claim that has been finally decided unless new and material 
evidence is presented; and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (holding that there is no prejudice to the 
appellant's ability to present his case when the Board 
addresses the issue of whether a claim should be reopened 
rather than addressing the reopened claim on the merits).  
Therefore, while it appears that the RO in the current appeal 
has reopened and reviewed the PTSD claim on a de novo basis, 
the issue is as stated on the title page.


FINDINGS OF FACT

1.  In an October 1997 decision, the RO denied service 
connection for PTSD.  The veteran was notified of his 
appellate rights by a November 1997 letter; however, he did 
not appeal the decision.  

2.  The evidence submitted since the October 1997 decision is 
new, but it is not related to an unestablished fact that is 
necessary to substantiate the claim, and it does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran is in his late 50s and has a high school 
education.  His last job in 2003 was a maintenance worker for 
an apartment complex.  

4.  The RO has rated the veteran's disabilities as follows: 
anxiety disorder, evaluated as 30 percent disabling; thoracic 
outlet syndrome, evaluated as 20 percent disabling; 
hyperthyroidism, evaluated as 10 percent disabling; and mild 
degenerative disease of the lumbar spine, evaluated as 
noncompensable.  The combined nonservice-connected rating is 
50 percent.  

5.  The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.  

6.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful position.  

7.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.  


CONCLUSIONS OF LAW

1.  The evidence received since the October 1997 rating 
decision, which is final, is not new and material; and the 
requirements to reopen the previously denied claim of 
entitlement to service connection for PTSD has not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2006).

2.  The criteria for a permanent and total disability 
evaluation for pension purposes have not been met.  
38 U.S.C.A. §§ 1521, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 and Part 4 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The letters regarding VCAA requirements were sent to the 
veteran in April 2003 and May 2004, prior to the August 2004 
rating decision that denied the claims on appeal.  These 
letters included discussion and recitation of the duty to 
notify and assist regulations.  Specifically, the veteran was 
informed that he needed to submit new and material evidence 
showing that PTSD was incurred in or aggravated by his period 
of active military service.  He was informed of what 
constituted "new" and "material" evidence to reopen his 
previously denied claim for service connection for PTSD.  
Also, he was asked to provide evidence of a permanent and 
total disability or of his inability to work.  The discussion 
contained in the letters effectively furnished the veteran 
notice of the types of evidence that he needed to send to VA 
in order to substantiate his claims, as well as the evidence 
VA would assist him in obtaining.  In addition, the letters 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claims so that VA could help by getting that evidence; 
and in effect, the letters may be understood as communicating 
to the veteran need to provide VA with or identify all 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim.

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulations.  The record in this case includes service 
medical records, post service private and VA medical records, 
and statements from the claimant.  Numerous examination 
reports are also of record.  VA made all reasonable efforts 
to assist him in the development of the claims and notified 
her of the information and evidence necessary to substantiate 
the claims.  There is no indication of any relevant records 
that the RO failed to obtain.  

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied as is 
the claim for pension and neither a rating nor an effective 
date will be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
the rating or effective date.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


New and Material

Background and Criteria

A review of the record reflects that the veteran's claim of 
service connection for PTSD was initially denied in October 
1997, on the basis that the veteran's stressors were not 
corroborated.  Thus, there was no credible diagnosis of PTSD 
that met the diagnostic criteria.  The evidence included the 
veteran's service medical records which essentially showed 
treatment for substance abuse as did the post service VA 
records dated from June through August 1997.  PTSD was also 
cited although the basis for the diagnosis is not of record.  
Also considered was the veteran's statement received in 
August 1997 as to inservice stressors.  He said that he was 
beat up during service and that he was on guard duty when 4 
soldiers were killed.  He also saw a helicopter crash where 
soldiers were killed.  Specifics as to when these atrocities 
occurred were not  provided by the claimant, and they were 
not corroborated.  Thus, the RO denied the claim as the 
reference to PTSD did not show a subjective diagnosis of the 
condition which met all of the diagnostic criteria.  The RO 
also noted that the evidence available for review was 
inadequate to establish that stressful events occurred during 
service.  

The veteran was notified of this decision in November 1997 
and this letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision and it is final.  38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b) (2006).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in March 
2003, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

As noted above, the evidence considered at the time of the 
1997 denial included the veteran's claim, his service medical 
records and post service VA treatment records dated in 1997.  

The evidence associated with the claims file subsequent to 
the RO's 1997 decision includes additional private records 
and VA treatment records dated from 1997 to the present day.  
Also added were additional statements made by the veteran in 
support of his claim.  

The veteran reiterated his contention that service connection 
was warranted for a psychiatric condition.  His statement is 
not considered new or material as this contention was 
considered at the time of the previous denial in 1997.  

The treatment records added to the record since 1997 reflect 
treatment for numerous disabilities to include the veteran's 
psychiatric condition.  While these documents were not 
previously of record and may be considered new, they are not 
material to the issue at hand.  They are cumulative of prior 
records which reflect that the veteran has a psychiatric 
disorder, but not PTSD, and continues to receive treatment 
for such.  

While it is noted that a private examiner reported that the 
veteran had PTSD in a 1997 report, the basis or stressors for 
this assessment were not indicated on the report.  Moreover, 
while PTSD is referenced in VA records in 2004, examinations 
that were conducted to determine if the veteran's psychiatric 
complaints met the criteria for PTSD, it was determined that 
they did not.  Specifically, two VA examination reports are 
of record, dated in October 2003, and July 2004, for the 
purpose of determining if the veteran had PTSD, and it was 
concluded on both occasions that he did not.  

While a diagnosis of subclinical PTSD was made on a 2005 VA 
report, it is not convincing in that the examiner's opinion 
was clearly based on an uncorroborated stressor as described 
by the veteran.  The stressor described by the veteran was a 
time when he was driving a garbage truck in Vietnam and had 
to physically keep some children away from the area in that 
they were looking for leftover food.  The examiner noted that 
it was unclear as just how traumatic this event was.  A 
diagnosis of subclinical PTSD based on this uncorroborated 
stressor is not probative.  It was noted on examinations in 
2003 and 2004 that the veteran did not meet the diagnostic 
criteria for PTSD.  Instead, anxiety was diagnosed in 2004.  
Thus, it may be said that these examination reports 
specifically include opinions in which it was concluded that 
there was no nexus to associate current psychiatric problems 
to military service and the examiners noted that PTSD of 
service origin is not demonstrated.  This is the same basis 
for denial of the claim in 1997.  This evidence is not 
relevant or probative and does not raise a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
not reopened.  

Pension

When the veteran submitted an application for pension 
benefits in 2004, he claimed that he was unemployable due to 
treatment for PTSD, substance abuse, a thoracic spine 
disorder, and a neural movement disorder.  He reported a high 
school education, and documents reflect that he was 58 years 
old in 2005.  

Post service treatment records primarily reflect treatment 
for substance abuse.  As noted earlier, he also has been 
treated for psychiatric symptoms.  When examined by VA in 
June 2004, the veteran complained primarily of low back pain 
and left shoulder and arm pain.  He reported pain and 
numbness and tingling in his finger tips with elevation of 
his left arm.  He said his left arm was weak.  Examination 
showed flexion of the left shoulder limited to 90 degrees by 
pain and numbness.  Abduction was limited to 90 degrees and 
external rotation was limited to 45 degrees by numbness.  Non 
sensory deficits were found, and the shoulder was nontender.  
The diagnosis was thoracic outlet syndrome.  X-ray of the 
shoulder was negative.  

Examination of the lower back was essentially unremarkable.  
The veteran had full range of motion with spasm, weakness, or 
tenderness. Straight leg raising test was negative.  X-ray 
showed mild degenerative disease.  It was also noted that the 
veteran had hyperthyroidism for which he was on medication.  
He was essentially asymptomatic.  The examiner asserted that 
none of the veteran's conditions, taken alone or in 
combination, prevented him from obtaining gainful employment.  

Criteria

The Board first notes that the veteran's service from 
September 1969 to July 1971 was entirely within the period 
designated by Congress as the Vietnam Era, which is more than 
90 days during a period of war as required in 38 U.S.C.A. 
§ 1521(j)(1).  38 U.S.C. § 101(29); 38 C.F.R. § 3.2(f).  The 
Board now proceeds to consider the appropriate evaluation of 
the veteran's disabilities.  

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002 & Supp. 2005); see also Dilles 
v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited 
therein.  If a veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(2006); see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West2002 
& Supp.2005); 38 C.F.R. § 3.321(a), Part 4 (2006).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests, a determination 
must then be made whether there is entitlement to non 
service-connected disability pension on an extraschedular 
basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

Analysis

Based on the available evidence, there are three conditions 
for which the veteran has been assigned compensable 
evaluations.  Specifically, - anxiety disorder (30 percent), 
thoracic outlet syndrome (20 percent), and hyperthyroidism 
(10 percent).  A noncompensable rating is in effect for mild 
degenerative disease of the lumbar spine.  

To warrant a rating in excess of 30 percent for anxiety, 
there must be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships (50 
percent rating).  38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996.

Clearly, anxiety is demonstrated as evidenced by psychiatric 
reports of record.  In 2004, his affect was restricted and 
somewhat anxious, but he had several displays of humor.  His 
legs shook, and his mood was dysphoric.  His thought 
processes were logical and organized with no evidence of 
current thought disorder.  His insight and judgment were 
fair.  In 2005, he was alert, oriented, and cooperative.  He 
was somewhat animated, and there were no signs of psychosis.  
His mood was "normothymic" with occasional moments of 
irritability, regret, and shame.  There was no evidence of 
homicidal or suicidal ideation.  There was no current 
behavior or impulse control  His Global Assessment of 
Functioning (GAF) was listed as 60.  Note: The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

The Board concludes that the veteran's current psychiatric 
symptoms do not rise to the level of 50 percent in that the 
veteran does not meet the required criteria as summarized 
above.  For example, panic attacks, difficulty in 
understanding complex commands, impairment of memory, 
impaired memory and abstract thinking are not shown.  

As for his thoracic outlet syndrome, a note in the Rating 
Schedule pertaining to "Diseases of the Peripheral Nerves" 
provides that the term "incomplete paralysis" indicates a 
degree of lost or impaired function which is substantially 
less than that which results from complete paralysis of these 
nerve groups, whether the loss is due to the varied level of 
the nerve lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Mild paralysis 
warrants a 20 percent rating in the major extremity while 
moderate warrants a 40 percent rating in the major extremity.  
38 C.F.R. § 4.124a, DC's 8510 through 8540 (2006).  It is 
noted that the veteran is left-handed.  See June 2004 VA 
examination report.

Diagnostic Code 5201 provides for ratings based on limitation 
of motion of the arm.  A veteran's disability is rated at 20 
percent disabling if it limits the motion of the arm at 
shoulder level.  If the veteran's disability results in 
greater limitation of motion of the arm, the ratings depend 
on whether the disability affects the veteran's dominant or 
minor side.  Dominant side disabilities, under Code 5201, are 
rated 30 percent for limitation of the arm midway between 
side and shoulder level and 40 percent for limitation of the 
arm to 25 degrees from the side.  Minor side disabilities, on 
the other hand, are rated 20 percent and 30 percent 
respectively.  38 C.F.R. § 4.71a, DC 5201.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.

When examined in 2004, only slight neurological symptoms such 
as tingling in the fingers and some numbness were noted.  
Thus, more than mild paralysis of the upper radicular nerves 
is not indicated under DC 8510.  However, there is 
significant limitation of motion in the shoulder.  The level 
of limitation is at the shoulder level as noted at the 2004 
exam.  Thus, a 20 percent rating is appropriate.  Limitation 
that would warrant a rating in excess of 20 percent is simply 
not shown.  Specifically, limitation of motion to midway 
between the side and shoulder level is not demonstrated.  See 
DC 5201.  

Turning to hyperthyroidism, DC 7900 warrants a 10 percent 
rating when there is tachycardia, which may be intermittent, 
and tremor, or when continuous medication is required for 
control.  A 30 percent rating requires tachycardia, tremor, 
and increased pulse pressure or blood pressure.  A 60 percent 
rating requires emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure.  
A 100 percent rating requires thyroid enlargement, 
tachycardia, eye involvement. muscular weakness, loss of 
weight, and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  Note (1) to the Code provides 
that if disease of the heart is the predominant finding, 
evaluate as hyperthyroid heart disease (Code 7008) if doing 
so would result in a higher evaluation.  Note (2) to the Code 
provides that if ophthalmopathy is the sole finding, evaluate 
as impairment of field vision impairment (Code 6080); 
diplopia (Code 6090); or impairment of central visual acuity 
(Codes 6061-6079). 38 C.F.R. § 4.119, Code 7900.

The record shows that the veteran is on medication for his 
hyperthyroidism and he is essentially asymptomatic.  Thus, a 
rating in excess of 10 percent is not warranted.  

The veteran has been assigned a noncompensable rating for his 
nonservice-connected mild degenerative changes of the lumbar 
spine which have been found on X-ray.  It is noted that 
arthritis, confirmed by X-ray, is rated as degenerative 
arthritis under DC 5010-5003.  38 U.S.C.A. § 4.71a, DC 5003 
(2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 
(2006).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the DCs, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  

38 C.F.R. Part 4, DC 5003 (2006).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  DC 5237 (2006).  

As examination of the back was essentially unremarkable (he 
had full range motion without spasm, weakness, or tenderness) 
in 2004, a noncompensable rating is correct.  

Assuming, without conceding, that each of the veteran's 
pensionable disabilities is permanent in accordance with 38 
C.F.R. § 4.17, the disabilities are determined not to be 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In essence, the 
veteran's disabilities consist of anxiety,  thoracic outlet 
syndrome, hyperthyroidism, and a low back condition.  All of 
these disabilities, in the judgment of the Board, would not 
render it impossible for an average person to be employed.  
The average person (or objective) test is accordingly not 
met.  This conclusion is corroborated by the VA examiner in 
2004 who opined that the veteran was employable.  

The Board also concludes that the veteran does not satisfy 
the criteria for a schedular permanent and total evaluation 
under 38 C.F.R. §§ 4.16(a) and 4.17.  As the veteran has more 
than one disability, he is required to have at least one 
disability rated as at least 40 percent disabling in order to 
meet the threshold requirement of § 4.16(a).  Such is not the 
case here.  No disability has been assigned more than a 30 
percent rating.  Since none of his disabilities has been 
rated as at least 40 percent disabling, the veteran cannot be 
considered permanently and totally disabled on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized pursuant to 38 C.F.R. § 3.321(b)(1).  
With respect to the subjective factors bearing on his 
possible entitlement to pension benefits, such as age, 
education and occupational background, the Board notes that 
the veteran is in his late 50s and has a high school 
education.  He is not shown to be incapable of being 
gainfully employed.  

No medical evidence of record indicates that the veteran is 
currently permanently and totally disabled due to the 
conditions discussed above.  The Board observes that the 
evidence of record shows no more than intermittent, routine 
treatment for these disabilities, and that most are 
relatively insignificant.  There is no evidence of record 
that he has been hospitalized for any disability in recent 
years.  The veteran himself has not pointed to any factors 
which would be considered to be exceptional or unusual.  He 
has not presented such an unusual disability picture that it 
can be shown that he is precluded from sustaining gainful 
employment as a result of his disabilities.  Thus, he thus 
has not demonstrated that his current disabilities, not the 
result of his own willful misconduct, render him unemployable 
under 38 C.F.R. § 3.321(b)(1).  See also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Accordingly, the Board is not persuaded that the veteran's 
pensionable disabilities are so incapacitating as to preclude 
the performance of substantially gainful employment.  The 
preponderance of the evidence is against the claim.  
Therefore, entitlement to permanent and total disability 
rating for pension purposes is not warranted.


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for PTSD.

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


